
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1267
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Mr. Sires (for
			 himself, Mr. Engel,
			 Mr. Meeks of New York, and
			 Mr. Mack) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the 200th anniversary of the
		  independence of the Republic of Colombia.
	
	
		Whereas July 20, Colombia's Independence Day, is a
			 national holiday in Colombia;
		Whereas, July 20, 2010, will mark the 200th anniversary,
			 the bicentennial, of the day Colombia declared its independence from
			 Spain;
		Whereas, on July 20, 1810, citizens of Bogota expressed
			 their sovereignty by creating their first representative council;
		Whereas the Colombian Constitution of 1886 officially
			 created the Republic of Colombia;
		Whereas Colombia is recognized as Latin America’s oldest
			 democracy and as one of the region’s most stable governments, where citizens
			 elect government representatives in free, fair, and frequent elections;
		Whereas Colombia has created a climate of democratic
			 security resulting in increases of investments, exports, tourism, and business
			 with the United States;
		Whereas poverty and unemployment rates have been declining
			 since 2002, and social indicators in Colombia have improved
			 dramatically;
		Whereas Colombia’s annual gross domestic product has been
			 growing, and despite the global economic downturn, in 2009, Colombia saw a high
			 rate of investment and foreign direct investment;
		Whereas approximately 250 United States companies are
			 present in Colombia and have become allies in the country's development;
		Whereas Colombia is the United States fourth-largest
			 trading partner and the United States is Colombia’s largest trading
			 partner;
		Whereas Colombia and the United States are cooperating
			 partners in the Andean Trade Promotion and Drug Eradication Act, which develops
			 economic alternatives to help fight against drug production and
			 trafficking;
		Whereas Colombia and the United States are cooperating
			 partners in Plan Colombia, which aims at interdicting and eradicating drugs and
			 expanding the capacity of Colombian military, police, and judicial
			 institutions;
		Whereas Colombia has pursued policies that have led to
			 collective demobilization, voluntary surrendering of weapons, and overall
			 reduced membership among armed groups, such as the United Self-Defense Forces
			 of Colombia (AUC), the Revolutionary Armed Forces of Colombia (FARC), and the
			 National Liberation Army (ELN);
		Whereas Colombia has seen a reduction in crime and
			 declines in homicides since 2002, creating a safer, more prosperous country;
			 and
		Whereas Colombia and the United States have a strong
			 ongoing partnership regarding the promotion of democratic values, economic
			 collaboration, and combating international crime: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)extends best wishes to the people of
			 Colombia as they celebrate the 200th anniversary of Colombia’s independence
			 from Spain;
			(2)looks forward to
			 ongoing friendship with Colombia and continuing partnership in matters of
			 mutual concern; and
			(3)applauds the
			 Government of Colombia’s efforts to enhance democratic security.
			
